Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-9 and 11-17 are allowed.
The following is an examiner’s statement of reasons for allowance: Examiner's closest art, Martin (US 3,226,466 A) was presented in a previous Office Correspondence.
Martin teaches a fixture to facilitate fabrication of a cold plate with multiple heat transfer elements (Title), the fixture comprising:
a base plate (22) to support a lower section (4) of the cold plate (1), the cold plate (1) comprising multiple active regions, each active region including a respective heat transfer element (1c, 1d) to facilitate cooling a respective heat-generating electronic component (Fig 1; Col 2, Ln 62 – Col 3, Ln 6);
multiple registration pins (17) extending from the base plate (22) (Fig 1; Col 4, Ln 15-21);
multiple platens (8a, 9) to reside above an upper section of the cold plate (1), a platen (8a) of the multiple platens facilitate slip fit of the platen (8a) around respective registration pins (17) of the multiple registration pins with the respective registration pins passing through the platen (8a) and the lower section (4) and upper section (3) of the cold plate (1) disposed between the base plate (22) and the platen (8a), and forming a fixture stack segment (elements between 8a and 7a) aligned with a heat transfer element (1c)  in a respective active region of the multiple active regions of the cold plate (1) (Fig 1; Col 3, Ln 23-28); and
multiple load plates (21, 24), a load plate (21) of the multiple load plates including slip fit regions (bores within the plates) which facilitate slip fit of the plate (21) around corresponding registration pins (17) passing through recesses in the load plate (21) and the load plate (21) disposed over the fixture stack segment (elements between 8a and 7a), above the platen of the multiple platens (8a), and the load plate (21) including a single load pin (8c, d), the single load pin (8c, d) of the load plate (21) extending through the load plate (21) and pressing against the platen (8a) to facilitate applying a load to the fixture stack segment (elements between 8a and 7a) to facilitate bonding the lower section, the respective heat transfer element and upper section of the cold plate (1) together (Fig 1; Col 3, Ln 49-60).
However the prior art does not teach or fairly suggest that the multiple platens and the multiple load plates include outer perimeter recesses that define perimeter slip fit regions which facilitate slip fit of the platens and the load plates around corresponding registration pins with the registration pins passing through the outer perimeter recesses in the platens and the load plates.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE P BERSABAL whose telephone number is (571)272-8952. The examiner can normally be reached M-F 9:00-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on (571)272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CHRISTINE BERSABAL/Examiner, Art Unit 3726                                                                                                                                                                                                        
/CHRISTOPHER J BESLER/Primary Examiner, Art Unit 3726